DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 09/22/2022 has been considered.     
	Applicant’s response by virtue of amendment to claim(s) 1-2, 5-8, 11-14, 17-18 has overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1, 5-7, 11-13, 17-18 are amended. 
	Claim(s) 3-4, 9-10, 15-16 are cancelled.  
	Claim(s) 1-2, 5-8, 11-14, 17-18 are pending in this application and an action on the merits follows.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/06/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-2, 5-8, 11-14, 17-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 1, 7, and 13 are drawn to a system, method and machine. These are categories, which are statutory categories of invention. Thus, claim(s) fall(s) in three of the three statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 1, 7, and 13 substantially recites the limitations: 
	Claim 8 language: “A system comprising:  collect known supplies and demands; compare total supply and total demand; if the total supply does not equal the total demand, adjust the total supply or the total demand to make the total demand equal the total supply; determine downstream safety stock levels; create a plurality of events; and process the plurality of events by: maintaining each of a set of active demands, a set of active supplies and a set of late demands, for the purpose of ensuring all real demands are satisfied by their need dates; and fair-sharing by a ratio based on demand quantity if required, while simultaneously fair-sharing supply between demand due and demand need dates, by a ratio based on downstream safety stock requirements, when there is sufficient supply to do so; wherein the instructions further configure the system to process the plurality of events by chronological sequence; and by the type of event, and wherein the instructions further configure the system to process demand due events by  allocating a set of supplies to a set of demands by repeatedly  allocating a single supply or portion of supply to a given set of demands so that, once allocated, the safety stock attainment at the set of destinations downstream of each demand are as equal as possible.”
	In addition, claim 7 language: “
	In addition, claim 13 language: “
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The claimed concepts above is related to fair-share supplies between demands, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, but for the recited elements, the limitations in the context of the claims encompass distribute supply fairly between demands. Supply distribution is considered commercial interactions and can therefore be categorized under certain methods of organizing human activity. The claims therefore recite an abstract idea.
In addition, claims 7 and 13 are similar versions of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Accordingly, claims 1-2, 5-8, 11-14, 17-18 recite an abstract idea. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 7, and 13 recite additional elements: 
Claim 1: “processor” and “memory”;
Claim 13: “A non-transitory computer-readable storage medium”;
Claim(s) 1, 7, 13: Multiple Supply Allocation by Downstream Safety Stock Ratio subroutine
Claim(s) 1, 7, 13: Single Supply Allocation by Downstream Safety Stock Ratio subroutine
The additional elements above represent mere data gathering (e.g., collect known supplies and demands) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is use to fill demands with supplies fairly, active demand and late demand.
	In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the concept of collecting  data (e.g., supply and demand),  and maintaining demands by fair-sharing available supplies between the active and late demands using subroutines, still considered divide stock equally between demand, and the use of subroutines to divide stock equally does not meaningfully limit the abstract idea because they merely link the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). Therefore, the rejection is maintained. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
	In addition, claims 7 and 13 are similar versions of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 7, and 13 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
	Accordingly, under Step 2A (prong 2), claim(s) 1-2, 5-8, 11-14, 17-18 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.	
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, ¶31 and figure 1;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2, 5-6, 8, 11-12, 14, 17-18 do not add “significantly more” to the eligibility of claims 1, 7, and 13 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
Allowable Subject Matter
	Claims 4-6, 10-12, and 16-18 are allowable over the prior art. 
	The following is an examiner’s statement of reasons for allowance:
	Jenkins et al. (US 20020188499 A1, hereinafter Jenkins) is the closest prior art of the record. Jenkins discloses ¶205 – when there is not enough stock for coincident demands the planning component 210 uses Fair-share allocation to calculate available inventory to each destination, (¶207) when the stock is minimal, do not wait until enough stock is available, it recommends a complete shipment with available stock; and as soon enough stock becomes available, the planning component 210 recommends a partial shipment. It then retains the unmet demand. (¶210) Also, when performs fair-sharing allocation the planning component 210 creates another demand list, sorts in descending order, begging with the first location and performs fair sharing, if still have unmet demand, it sorts as ascending order, and performs a second fair-share allocation.
	Although, Jenkins discloses a fair-sharing allocation for unmet demands, it does not disclose how one subroutine uses the other subroutine to allocate supply process demand due events by executing a Multiple Supply Allocation by Downstream Safety Stock Ratio subroutine on the set of active supplies and active demands, the Multiple Supply Allocation by Downstream Safety Stock Ratio subroutine allocating a set of supplies to a set of demands by repeatedly using a Sinqle Supply Allocation by Downstream Safety Stock Ratio subroutine on the set of supplies in non- decreasing order of availability, the Single Supply Allocation by Downstream Safety Stock Ratio subroutine allocating a sinqle supply or portion of supply to qiven set of demands so that, once allocated, the safety stock attainment at the set of destinations downstream of each demand are as equal as possible.  Therefore, the limitation in combination with other limitations clearly claimed in the independent claim(s) 1, 7, and 13 are allowable over the prior art.
	However, the rejection under the U.S.C. 101 also should be overcome in order to have the current application allowable.
Response to Arguments
	Applicant's arguments regarding the USC 103 rejection have been fully considered are persuasive. See allowance statement above.
	Applicant's arguments regarding the USC 101 rejection have been fully considered but they are not persuasive.
	Applicant argues that the claimed language provides an improvement to a technical field, see remarks pages 14-15. Examiner respectfully disagrees. Distribute stock fairly between demands using subroutines, still considered divide stock equally between demand, and the use of subroutines to divide stock equally does not meaningfully limit the abstract idea because they merely link the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). Therefore, the rejection is maintained. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627